J-S13008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MATTHEW ALLEN SAUTER

                            Appellant                  No. 958 MDA 2021


          Appeal from the Judgment of Sentence Entered July 21, 2021
              In the Court of Common Pleas of Lycoming County
               Criminal Division at No.: CP-41-CR-0000103-2019


BEFORE: STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                           FILED AUGUST 09, 2022

        Appellant Matthew Allen Sauter appeals from the July 21, 2021

judgment of sentence entered in the Court of Common Pleas of Lycoming

County (“trial court”), following his bench convictions for multiple counts of

sexual abuse of a minor. Upon review, we affirm.

        The facts and procedural history of this case are undisputed. Briefly,

Appellant was charged with 96 counts of sexual offenses that arose out of

his engaging in oral, anal and vaginal intercourse with a minor female when

she was between the age of twelve (12) and fourteen (14) years.1 Appellant
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1 Specifically, Appellant was charged with twelve counts of rape of a child
(18 Pa.C.S.A. § 3121(c)), twelve counts of statutory sexual assault (18
Pa.C.S.A. § 3122.1(b)), twelve counts of involuntary deviate sexual
intercourse (“IDSI”) (18 Pa.C.S.A. § 3123(a)(7)), twelve counts of
(Footnote Continued Next Page)
J-S13008-22



proceeded to a non-jury trial, following which the trial court found him guilty

of all charges except six counts of rape of a child, six counts of aggravated

indecent assault – complainant less than 13 years old, and six counts of

indecent assault – complainant less than 13 years old.         In total, the trial

court found Appellant guilty of 78 separate counts of sexual offenses against

the minor.     On March 3, 2021, the trial court designated Appellant as a

sexually violent predator and sentenced him to an aggregate term of 90 to

180 years’ imprisonment.2           Following a motion for reconsideration of

sentence, the trial court on July 21, 2021 amended the judgment of

sentence to reflect that certain offenses merged with either rape of child,

statutory sexual assault and/or IDSI for sentencing purposes. The merger,

however, did not affect the trial court’s overall sentencing scheme or


(Footnote Continued) _______________________

aggravated indecent assault – complainant less than 13 years of age (18
Pa.C.S.A. § 3125(a)(7)), twelve counts of aggravated indecent assault –
complainant less than 16 years of age (18 Pa.C.S.A. § 3125(a)(8)), twelve
counts of corruption of minors (sexual offenses) (18 Pa.C.S.A. §
6301(a)(1)(ii)), twelve counts of indecent assault – complainant less than 13
years of age (18 Pa.C.S.A. § 3126(a)(7)), and twelve counts of indecent
assault – complainant less than 16 years of age (18 Pa.C.S.A. § 3126(a)(8)).
2 In particular, on each of the six convictions for rape of child, the trial court
sentenced Appellant to ten (10) to twenty (20) years in prison. The
sentences were ordered to run consecutively for a total of 60 to 120 years’
imprisonment. On six of the twelve convictions for IDSI, the trial court
imposed a sentence of five (5) to ten (10) years’ imprisonment. The IDSI
sentences were to run consecutive to each other—for an aggregate of 30 to
60 years in prison—and consecutive to Appellant’s sentence for rape of child.
On the remaining 66 counts, the trial court either imposed sentences to run
concurrently with the rape sentences or directed no further punishment.



                                          -2-
J-S13008-22



Appellant’s aggregate sentence. Appellant timely appealed. Both Appellant

and the trial court complied with Pa.R.A.P. 1925.

       On appeal, Appellant presents a single issue for our review.

       I.     Whether he sentencing court abused its discretion by
              imposing a manifestly excessive and unduly harsh
              sentence without sufficiently considering the fundamental
              norms underlying the sentencing process.


Appellant’s Brief at 7.       Essentially, Appellant argues that the trial court

abused its discretion in imposing upon him a de facto life sentence by

directing that sentences for six counts of rape of the child and six counts of

IDSI be run consecutive to each other.3

       It is well-settled that “[t]he right to appeal a discretionary aspect of

sentence is not absolute.”         Commonwealth v. Dunphy, 20 A.3d 1215,

1220 (Pa. Super. 2011).             Rather, where an appellant challenges the

discretionary aspects of a sentence, an appellant’s appeal should be
____________________________________________


3 When reviewing a challenge to the trial court’s discretion, our standard of
review is as follows:
       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. An abuse of discretion is
       more than just an error in judgment and, on appeal, the trial
       court will not be found to have abused its discretion unless the
       record discloses that the judgment exercised was manifestly
       unreasonable, or the result of partiality, prejudice, bias, or ill-
       will.
Commonwealth v. Bowen, 55 A.3d 1254, 1263 (Pa. Super. 2012)
(quoting Commonwealth v. Cunningham, 805 A.2d 566, 575 (Pa. Super.
2002)), appeal denied, 64 A.3d 630 (Pa. 2013).



                                           -3-
J-S13008-22



considered as a petition for allowance of appeal.            Commonwealth v.

W.H.M., 932 A.2d 155, 162 (Pa. Super. 2007).                   As we stated in

Commonwealth v. Moury, 992 A.2d 162 (Pa. Super. 2010):

       An appellant challenging the discretionary aspects of his
       sentence must invoke this Court’s jurisdiction by satisfying a
       four-part test:

          [W]e conduct a four-part analysis to determine: (1)
          whether appellant has filed a timely notice of appeal, see
          Pa.R.A.P. 902 and 903; (2) whether the issue was properly
          preserved at sentencing or in a motion to reconsider and
          modify sentence, see Pa.R.Crim.P. [720]; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)). Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis.     See Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa.

Super. 2001), appeal denied, 796 A.2d 979 (Pa. 2002).

       Here, Appellant has satisfied the first three requirements of the four-

part Moury test. Appellant filed a timely appeal to this Court, preserved the

issue on appeal through his post-sentence motions, and included a Pa.R.A.P.

2119(f) statement in his brief.4         We, therefore, need to determine only if

Appellant’s sentencing issues raise a substantial question.
____________________________________________


4Rule 2119(f) provides that “[a]n appellant who challenges the discretionary
aspects of a sentence in a criminal matter shall set forth in his brief a
(Footnote Continued Next Page)


                                           -4-
J-S13008-22



      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.             Commonwealth v. Paul, 925 A.2d

825, 828 (Pa. Super. 2007).          We have found that a substantial question

exists “when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Phillips, 946

A.2d 103, 112 (Pa. Super. 2008) (citation omitted), appeal denied, 964

A.2d 895 (Pa. 2009). “[W]e cannot look beyond the statement of questions

presented and the prefatory [Rule] 2119(f) statement to determine whether

a substantial question exists.” Commonwealth v. Christine, 78 A.3d 1, 10

(Pa. Super. 2013), affirmed, 125 A.3d 394 (Pa. 2015).

      It is settled that this Court does not accept bald assertions of

sentencing errors.      See Commonwealth v. Malovich, 903 A.2d 1247,

1252 (Pa. Super. 2006).         When we examine an appellant’s Rule 2119(f)

statement to determine whether a substantial question exists, “[o]ur inquiry

must focus on the reasons for which the appeal is sought, in contrast to the

facts underlying the appeal, which are necessary only to decide the appeal

on the merits.”     Commonwealth v. Ahmad, 961 A.2d 884, 886-87 (Pa.

Super. 2008) (quoting Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa.

(Footnote Continued) _______________________

concise statement of the reasons relied upon for allowance of appeal with
respect to the discretionary aspects of a sentence.” Pa.R.A.P. 2119(f).



                                          -5-
J-S13008-22



Super. 2005)).      A Rule 2119(f) statement is inadequate when it “contains

incantations of statutory provisions and pronouncements of conclusions of

law[.]” Commonwealth v. Bullock, 868 A.2d 516, 528 (Pa. Super. 2005)

(citation omitted).

       Here, Appellant asserts in his Rule 2119(f) statement:

       Appellant states a substantial question as to whether the
       sentence was contrary to the fundamental norms of the
       sentencing process because the court unreasonably sentenced
       [A]ppellant to consecutive sentences that would ultimately result
       in a life sentence.

Appellant’s Brief at 13.5

       “Although Pennsylvania’s system stands for individualized sentencing,

the court is not required to impose the ‘minimum possible’ confinement.”

Moury, 992 A.2d at 171 (citation omitted).       “Generally, Pennsylvania law

affords the sentencing court discretion to impose its sentence concurrently

or consecutively to other sentences being imposed at the same time or to

sentences already imposed. Any challenge to the exercise of this discretion

ordinarily does not raise a substantial question.”         Commonwealth v.

Austin, 66 A.3d 798, 808 (Pa. Super. 2013); see also 42 Pa.C.S.A. §

9721(a) (providing that the court may impose sentences “consecutively or
____________________________________________


5 To the extent Appellant argues that the trial court abused its discretion in
failing to address sentencing factors or specifically failed to take into account
the protection of public or his rehabilitative needs, the argument is waived.
Appellant did not raise this issue before the trial court or in his Rule 1925(b)
statement. See Pa.R.A.P. 302(a) (“Issues not raised in the trial court are
waived and cannot be raised for the first time on appeal.”); Pa.R.A.P.
1925(b)(4)(vii) (issues not included in a 1925(b) statement are waived).



                                           -6-
J-S13008-22



concurrently”); Commonwealth v. Johnson, 873 A.2d 704, 709 n.2 (Pa.

Super. 2005) (noting that challenges to the trial court’s discretion to impose

consecutive or concurrent sentences ordinarily does not raise a substantial

question); Commonwealth v. Hoag, 665 A.2d 1212, 1214 (Pa. Super.

1995) (stating that an appellant is not entitled to a “volume discount” for his

crimes by having all sentences run concurrently).               “The imposition of

consecutive, rather than concurrent, sentences may raise a substantial

question in only the most extreme circumstances, such as where the

aggregate sentence is unduly harsh, considering the nature of the crimes

and the length of imprisonment.”               Moury, 992 A.2d at 171-72 (citation

omitted).

       Based on Appellant’s 2119(f) statement, we accept that Appellant

raises a substantial question, given the aggregate length of the sentence

imposed. Commonwealth v. Prisk, 13 A.3d 526 (Pa. Super. 2011).6
____________________________________________


6 Appellant’s suggestion that the trial court generally failed to consider his
mitigating circumstances also does not raise a substantial question. In this
regard, we have “held on numerous occasions that a claim of inadequate
consideration of mitigating factors does not raise a substantial question for
our review.” Commonwealth v. Disalvo, 70 A.3d 900, 903 (Pa. Super.
2013) (quoting Commonwealth v. Downing, 990 A.2d 788, 794 (Pa.
Super. 2010)); see also Commonwealth v. Berry, 785 A.2d 994 (Pa.
Super. 2001) (explaining allegation that sentencing court failed to consider
certain mitigating factor generally does not raise a substantial question);
Commonwealth v. Cruz-Centeno, 668 A.2d 536, 545 (Pa. Super. 1995)
(“[a]n allegation that a sentencing [judge] ‘failed to consider’ or ‘did not
adequately consider’ certain factors does not raise a substantial question
that the sentence was inappropriate,”), appeal denied, 676 A.2d 1195 (Pa.
1996); Commonwealth v. Bershad, 693 A.2d 1303, 1309 (Pa. Super.
(Footnote Continued Next Page)


                                           -7-
J-S13008-22



          Appellant principally relies upon Commonwealth v. Coulverson, 34

A.3d 135 (Pa. Super. 2011), appeal denied, 93 A.3d 461 (Pa. 2014) for

relief.     There, the defendant pled guilty to rape, IDSI, sexual assault,

aggravated indecent assault, robbery, unlawful restraint, terroristic threats,

and two counts of indecent assault that he committed when he was 19 years

old. Coulverson, 34 A.3d at 138–39. The sentencing court imposed an 18

to 90–year aggregate term of imprisonment, which included the imposition

of multiple consecutive statutory maximum sentences to accomplish the

upper end of the sentence.          Id. at 139.      On appeal, we found that the

imposition of a 90–year maximum sentence on a 19–year old defendant was

“clearly unreasonable” as the trial court imposed a virtual life sentence,

failing    to   give   any   consideration     to   defendant’s   characteristics   and

improperly basing its determination that defendant should “spend as much

of his life in prison as the court could order[.]” Id. at 148.




(Footnote Continued) _______________________

1997) (finding absence of substantial question where appellant argued the
trial court failed to adequately consider mitigating factors and to impose an
individualized sentence). Even if we were to find a substantial question, we
still would conclude Appellant is not entitled to relief. Where, as here, the
sentencing court had the benefit of a presentence investigation report, see
N.T. Sentencing, 3/3/21, at 19-21, we can assume the sentencing court was
aware of relevant information regarding the defendant’s character and
weighed those considerations along with mitigating statutory factors. See
Commonwealth v. Griffin, 65 A.3d 932, 937 (Pa. Super. 2013) (citations
and internal quotation marks omitted), appeal denied, 76 A.3d 538 (Pa.
2013).



                                          -8-
J-S13008-22



      In the present case, as opposed to Coulverson, the trial court

imposed a standard range sentence that did not extend to the statutory

maximum. Indeed, the minimum sentence and the maximum sentence are

both within the standard range of the guidelines and the maximum sentence

is two times the minimum sentence.           In contrast, in Coulverson, the

defendant’s maximum sentence was five times his minimum sentence.

Reliance on Coulverson, therefore, is misplaced.

      The instant case, however, is similar to Prisk. There, the defendant

was convicted of 314 offenses, including multiple counts of rape, IDSI, and

indecent assault.       Prisk, 13 A.3d at 528.         He sexually abused his

stepdaughter for seven years, beginning when she was ten years old. Id.

The trial court imposed an aggregate sentence of 633 to 1,500 years’

imprisonment.       Id. at 529.   On direct appeal to this Court, the defendant

“assert[ed]   his    aggregate    sentence   [was]   manifestly   excessive   and

unreasonable, because the court imposed consecutive sentences for some of

his convictions,” the “court failed to recognize the absurdity of the aggregate

sentence imposed,” and “[b]ased on his current life expectancy, . . . his

minimum sentence [was] roughly twelve times longer than necessary for the

court to have effectively imposed a life sentence.” Id. at 532.

      In denying relief, we reasoned:

      [W]e must emphasize that the jury found [the defendant] guilty
      of [314] separate offenses. These offenses stemmed from [the
      defendant’s] systematic sexual abuse of his stepdaughter, which
      occurred on an almost daily basis over the course of six years.
      Further, the court did not impose consecutive sentences for

                                       -9-
J-S13008-22


      every count. At the same time, [the defendant] was not entitled
      to a “volume discount” for his multiple offenses. Based upon the
      foregoing, we will not deem the aggregate sentence as excessive
      in light of the violent criminal conduct at issue.


Id. at 533 (citation omitted).

      Here, based on uncontradicted evidence of record, Appellant used his

position of trust and authority as a father figure to sexually assault the

minor female victim over two and a half years. As the trial court reasoned:

      Here, Appellant’s acts were predatory, intentional and occurred
      repeatedly. Appellant formerly dated the victim’s mother for
      approximately five years. The victim and her brother viewed
      Appellant as a father figure. After Appellant and the victim’s
      mother ended their relationship, the victim’s mother lost her
      housing and abandoned the children. The victim’s mother joined
      a carnival and ultimately relinquished her parental rights to her
      sister and her sister’s husband. They suffered a house fire.
      They were living in a hotel and then a rental in the Williamsport
      area.

      During this tumultuous time in the child’s life, she happened to
      see Appellant at a birthday party for a mutual acquaintance.
      Shortly thereafter, Appellant began visiting the children every
      other week.      The visits occurred at the residence where
      Appellant lived with his mother. Appellant’s bedroom was in the
      basement of the house and the children slept downstairs with
      him. At first, the visits involved both children but shortly after
      the visits started Appellant began visiting with the victim one
      weekend and her brother the next. Appellant would make the
      victim’s brother sleep on an uncomfortable couch in his
      bedroom, but he would have the victim sleep in his bed with
      him.

      While the victim was alone in the basement with Appellant, he
      repeatedly sexually abused her. He subjected her to vaginal,
      oral and anal intercourse on a biweekly basis. He violated her in
      countless degrading and unspeakable ways. He arranged for
      visits claiming he was a father figure, yet defied everything
      expected of a loving and fiduciary relationship. He utilized his
      position of trust to satisfy his deviant desires at the expense of

                                    - 10 -
J-S13008-22


       the victim’s quality of life. Although he may not have physically
       taken her life, she will have to live with what Appellant did to her
       every day of her life. She will have a lifetime of trauma, stress,
       remorse, physical issues, social issues and emotional issues.
       Her life is forever changed and the hurdles she will have to
       overcome to have a normal life, a normal sex life and a normal
       relationship with someone are going to be huge.


Trial Court Opinion, 10/4/21, at 4-5. Thus, we agree with the trial court that

Appellant must not receive a volume discount for committing multiple

heinous crimes on account of his age or other factors. As noted, Appellant

sexually assault a young girl, who viewed him as a father figure, over the

course of two and a half years. Under the circumstances of this case, and

consistent with Prisk, we cannot conclude that the trial court abused its

sentencing discretion, especially where the court did not impose a

consecutive sentence for every count. Accordingly, Appellant is not entitled

to relief.7

       Judgment of sentence affirmed.




____________________________________________


7 Where, as here, the sentencing court had the benefit of a presentence
investigation report, see N.T. Sentencing, 3/3/21, at 19-21, we can assume
the sentencing court was aware of relevant information regarding the
defendant’s character and weighed those considerations along with
mitigating statutory factors. See Commonwealth v. Griffin, 65 A.3d 932,
937 (Pa. Super. 2013) (citations and internal quotation marks omitted),
appeal denied, 76 A.3d 538 (Pa. 2013).



                                          - 11 -
J-S13008-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/09/2022




                          - 12 -